On Application for Rehearing
SOMMERVILLE, J.
In his original petition, plaintiff alleges defendants to be indebted to him “jointly, severally, and in solido, in the following sums and for the following causes, to wit.” Then follow 35 paragraphs, in which are enumerated claims of creditors of the defendants which have been transferred to plaintiff. In the prayer of his petition, he asks that the several defendants be cited, and “that there be judgment herein in favor of petitioner and against the said defendants, (naming them) severally and in solido in all of the amounts and sums as above set forth.” The sum total of the several amounts claimed exceeds $20,000, but plaintiff does not ask for a judgment for any specific sum of m.oney. ■
On the briefs filed on behalf of plaintiff and defendants, the questions of law have been discussed; but the 35 claims above referred to have not been analyzed, or any calculation made with reference to them.
In the decree handed down by us, we gave judgment in favor of plaintiff and against four of the defendants in the sum of $13,959, subject to credits proved by defendants, plus interest on the various amounts embraced in the judgment.
*1011Plaintiff now asks for a rehearing upon •several grounds, one of which is that:
“The court is in error in giving plaintiff judgment for only $13,959 against four of the defendants herein, as this represents only the .amount of the open accounts, and entirely omits the notes sued on herein, being as follows.”
Then follows a list of notes sued upon in the petition filed in the cause, said to “amount to over $3,000.”
The questions of law are disposed of correctly in our former decrees, and we adhere thereto.
We are unable, without further assistance from the litigants, to analyze and calculate the claims proved, credits proved, or the many dates from which interest must run on the various amounts. We shall therefore remand the case a second time, so that this work may be done in the trial court.
We shall recast the judgment heretofore rendered in the cause, so that it shall read ■as follows:
For reasons stated, the judgment appealed from is affirmed in part and annulled in part. It is affirmed to the extent that it dismisses the action against E. Daigle and his wife, Eva Daigle. It is, for reasons -stated, avoided, annulled, and reversed in so far as it dismissed the action against Mrs. Eugenie Florence Hayes, widow of Ed. Barousse, now wife of Fred. W. Haralson, Joseph A. Barousse, Colbert Barousse, and Gilbert Barousse.
It is ordered, adjudged, and decreed that plaintiff recover and do have judgment for the balance due on the amount of his respective claims, which have been proved, with interest; and the case is remanded to the district court for the single purpose of having the judge there to determine that balance, with rates of interest, and the dates from which interest runs in favor of plaintiff and against the four defendants indicated, with the credits to which defendants may be entitled, together with rates and dates of interest.
It is further ordered, adjudged, and decreed that, as between plaintiff and E. Daigle and wife, plaintiff pay the costs of both courts. As between plaintiff and Mrs. Eugenie Florence Hayes, widow of Barousse, now wife of Haralson, Joseph A. Barousse, Colbert Barousse, and Gilbert Barousse, it is ordered, adjudged, and decreed that these last-named defendants pay the costs of both courts.
The rehearing is refused.